The CouRT
([nem. con.) permitted evidence now to be given that the plaintiff was a citizen of the District of Columbia ; and said that the point was decided by this Court in 1806, and as that decision has been acquiesced in and practised upon ever since; and as there is a superior tribunal who can correct the error, if it be one, this Court will not now overrule its former decision.
Judgment of condemnation.
A bill of exceptions was taken by the defendant’s counsel; but no writ of error was prosecuted.
The debt was $769.88.